Citation Nr: 1746793	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite residuals of the right leg and right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, and the transcript is part of the electronic file.

The Board remanded the issue of entitlement to service connection for frostbite residuals of the right leg and right foot in April 2017.  The Board now considers the directives having been substantially complied with, and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right leg and right foot disabilities are not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

Right leg and right foot disabilities were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in July 2010, before the initial unfavorable adjudication in October 2010.  This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file.  All private treatment records authorized for release or submitted are associated with the claims file. The previous Board remand of April 2017 requested any further private and VA records be associated with the Veteran's claims file.  No other relevant records have been identified and are outstanding.  

The Board notes that some of the Veteran's service treatment records are unavailable.  See e.g., July 2013 Memorandum of Formal Finding on the Unavailability of Service Treatment Records.  The Board acknowledges that because the Veteran's complete service treatment records are unavailable, VA has a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has obtained a probative medical opinion as discussed below.  No other available relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations and opinions in June 2017 pertinent to the instant claim, in addition to VA treatment records and notes from other medical issues. The Board finds that collectively the examinations and opinions provided were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Since VA has obtained all available relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran contends that he was exposed to extreme cold climates in mountainous areas while serving in Germany and Austria during his period of active service 1954-1956, and that he now has residuals of frostbite incurred during his service.  When he filed his original claim in June 2010 for frostbite residuals of the right leg and foot, the Veteran reported that he experienced pain in his legs, that there was discoloration of the skin on the affected right leg, and because of his asserted frostbite, that the "venous valves in that leg were very slow."  The Board notes that the Veteran is competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The service records demonstrate the Veteran served in Germany and Austria, and comport with lay evidence provided by the Veteran.  As such, the Board concedes the Veteran's contention that he was exposed to extreme cold environments during his active military service.  Thus, the requirement for an in-service injury or event is satisfied.

The Veteran's available service treatment records (STRs) do not show diagnosis or treatment for cold injuries while in service or upon exiting service. 

VA treatment records in June 2005 show a diagnosis of chronic vein insufficiency in the bilateral lower extremities with multiple varicose veins in the Veteran's right leg.  The Veteran was provided compression stockings for this condition.

In November 2010, the Veteran's primary VA medical provider, a nurse practitioner, provided a statement noting the Veteran's medical history of venous insufficiency in his bilateral lower extremities, with multiple varicose veins in his right leg.  The provider noted the Veteran's symptoms of right leg pain and swelling have become increasingly worse over the past 3-4 years.  She opined that a history of frostbite during his years in the service may have some correlation with the Veteran's current medical problems.

VA radiological imaging was done May 2012, and the treating note indicated a clot is present in the saphenous vein in the right leg extending from the knee to the ankle, but also reported there was no additional evidence of acute deep vein thrombosis at that time.

In June 2017, the Veteran received a VA examination for his lower extremities.  The examining physician noted swelling of the Veteran's lower right leg, and provided a diagnosis of diffuse right lower extremity occlusive deep vein thrombosis.  An ultrasound was performed to verify the diagnosis.  Additionally, the Veteran was diagnosed with right foot degenerative joint disease.

This June 2017 VA examiner provided an opinion regarding possible service connection of the claimed right leg and foot frostbite injury, saying that the claimed frost bite condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner's rationale was there was no objective evidence of late frostbite radiographic findings such as bony destruction, no clinical objective evidence of long-term or permanent sequelae including scarring, tissue atrophy, or peripheral neuropathy that support a diagnosable frostbite injury at this time.  

The examiner also opined that the diagnosed right foot degenerative joint disease was less likely than not (less than 50 percent probability) to have had its onset in service or is otherwise related to service, including cold exposure.  The rationale for that opinion was that the right foot degenerative joint disease was caused by the normal aging process and is a common finding after age 80.

This examiner also opined that the diagnosed deep vein thrombosis was less likely than not (less than 50 percent probability) to have had its onset in service or is otherwise related to service, including cold exposure.  The examiner commented on the Veteran's medical history, noting that the lower extremity thrombosis developed about 10 years after leaving active service and there was nothing to establish that this condition was incurred in or during your period of active service.  The examiner remarked that there is no objective evidence of late frostbite radiographic findings such as bony destruction, there is no clinical evidence of long-term or permanent sequelae including scarring, tissue atrophy or peripheral neuropathy and therefore, there is not objective clinical evidence to support that the Veteran's right lower extremity venous thrombosis is secondary to a frostbite injury. The examiner commented on the history of prostatic cancer and that it has a prominent association with thromboembolic events. The examiner states that patients with cancer often have a hypercoagulable state due to the production of substances with procoagulant activity (e.g., tissue factor and cancer procoagulant). The examiner notes that clinical venous thromboembolism occurs in approximately 5 percent of such patients and is a common cause of serious clinical outcomes.

The Veteran has testified that he has had residuals of frostbite in his right leg and right foot due to his military service in Germany and Austria from 1954 to 1956.  However, the first possible indication of a current disability does not occur in the Veteran's records until June 2005 when he complained of pain in his right leg, and a diagnosis by VA of chronic vein insufficiency in the bilateral lower extremities with multiple varicose veins in the Veteran's right leg was made.  Medical records are silent until this point for any medical indication of a disorder in the right leg and foot, likely due in large part to the significant gap of time that passed until the Veteran made his initial claim with VA.  Portions of the service medical records are now available but are silent for any treatment of frostbite or any cold weather-related disorder.  The Veteran has also testified that he did not seek any care from VA until 2005 for his indicated right leg and foot issues.  The weight of the evidence does not demonstrate that right foot degenerative joint disease was manifest in service or to a compensable degree within one year after discharge from service.  

The Board acknowledges that the Veteran has submitted lay statements that indicate he served in cold weather climates during his active service from 1954 to 1956.  The Board also acknowledges the Veteran's complaints of pain in right leg and right foot, along with his other observed symptoms.  A lay person is competent to report observable symptomatology of an injury or illness. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In order to be competent, the individual must have personal knowledge, derived from his/her own senses, of what is being attested; "[c]ompetent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge." Layno v. Brown, 6 Vet. App. 465, 471 (1994). The Court in Layno also noted that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.

Here, the Board finds that the Veteran is competent to report symptoms, but that he is not competent to state he specifically has residuals of frostbite injury when describing symptoms of a current disability.  See Layno, 6 Vet. App. 465, 469.  There is nothing in the record demonstrating that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his claimed disability due to frostbite suffered in service.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board considers the diagnosis of and determination as to etiology of residuals of frostbite in the right leg and foot to be beyond the Veteran's own competence to evaluate based upon his own knowledge and expertise.  It follows that the Veteran's lay opinions as to the diagnosis and cause of a right leg and right foot disability are also not probative evidence, although the Veteran's observed symptoms described may be useful to an expert in evaluating whether the Veteran has a disability and in determining the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion beyond a description of his symptoms is of no probative value.  

The Board acknowledges the November 2010 VA provider who opined that the Veteran's venous insufficiency disorder may be tied to frostbite from service.  However, the Board also finds that opinion to be of low probative value.  The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Additionally, the November 2010 VA provider did not provide any rationale for her opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the competent and probative evidence does not show a relationship between the Veteran's current right leg and right foot disability and the claimed in-service frostbite incidents.  The most probative competent opinion on the subject is that of the June 2017 VA examiner who stated that the diagnosed right leg disability is deep vein thrombosis, and the right foot has degenerative joint disease.  The Board finds the June 2017 VA examinations and opinions to be extremely probative.  The VA examiner has the requisite medical expertise to render a diagnosis of deep vein thrombosis in the right leg and degenerative joint disease in the right foot.  Furthermore, the VA examiner provided an extensive rationale for his opinions and based the opinions on the Veteran's history, lay statements, a review of the claims file, and examination of the Veteran.

Given the June 2017 VA examinations and opinion, and the VA and private treatment notes, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has a right leg and right foot disability that is related to an in-service disease or injury, to include the asserted frostbite.  Therefore, service connection for a right leg disability or a right foot disability due to frostbite is not warranted.  As the preponderance of the evidence is against the Veteran's claim for service connection for the claimed frostbite of the right leg and right foot, the claim must be denied.  38 U.S.C.A. § 5107.   


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for frost bite residuals of the right leg and right foot is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


